BRYAN SCHRODER
United States Attorney

JENNIFER IVERS
Special Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: jennifer.ivers@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

     UNITED STATES OF AMERICA,           )   No. 3:19-cr-00118-RRB-DMS
                                         )
                          Plaintiff,     )   COUNT 1:
                                         )   POSSESSION OF A FIREARM IN A
           vs.                           )   SCHOOL ZONE
                                         )     Vio. of 18 U.S.C. §§ 922(q)(2)(A)
     LAQUINTON TYRONE DASHAWN            )   and 924(a)(4)
     ROBBINS,                            )
                                         )   COUNT 2:
                          Defendant.     )   DISCHARGE OF A FIREARM IN A
                                         )   SCHOOL ZONE
                                         )     Vio. of 18 U.S.C. §§ 922(q)(3)(A)
                                         )   and 924(a)(4)
                                         )
                                         )   CRIMINAL FORFEITURE
                                         )   ALLEGATION:
                                         )    Pursuant to 18 U.S.C. § 924(d) and
                                         )   28 U.S.C. § 2461(c)
                                         )

//

//



        Case 3:19-cr-00118-RRB-DMS Document 2 Filed 10/18/19 Page 1 of 3
                                  INDICTMENT

       The Grand Jury charges that:

                                        COUNT 1

       On or about October 3, 2018, within the District of Alaska, the defendant,

LAQUINTON TYRONE DASHAWN ROBBINS, did knowingly possess a firearm, to

wit: a Sig Sauer .40 caliber handgun, that had moved in and affected interstate and foreign

commerce, a firearm, on the grounds of Denali Montessori School in Anchorage Alaska, a

place that the defendant knew and had reasonable cause to believe was a school zone.

       All of which is in violation of 18 U.S.C. §§ 922(q)(2)(A) and 924(a)(4).

                                        COUNT 2

       On or about October 3, 2018, within the District of Alaska, the defendant,

LAQUINTON TYRONE DASHAWN ROBBINS, did knowingly and with reckless

disregard for the safety of another discharge a firearm, to wit: a Sig Sauer .40 caliber

handgun, that had moved in and affected interstate and foreign commerce, a firearm, on

the grounds of Denali Montessori School in Anchorage Alaska, a place that the defendant

knew and had reasonable cause to believe was a school zone.

       All of which is in violation of 18 U.S.C. §§ 922(q)(3)(A) and 924(a)(4).

                      CRIMINAL FORFEITURE ALLEGATION

       The allegations contained in Counts 1 and 2 of this Indictment are hereby re-alleged

and incorporated by reference for the purpose of alleging forfeitures pursuant to 18 U.S.C.

§ 924(d), and 28 U.S.C. § 2461(c).

                                        Page 2 of 3


      Case 3:19-cr-00118-RRB-DMS Document 2 Filed 10/18/19 Page 2 of 3
       Upon conviction of the offense in violation of 18 U.S.C. §§ 922(q)(2)(A),

922(q)(3)(A), and 924(a)(4), as set forth in Counts 1 and 2 of this Indictment, the defendant,

LAQUINTON TYRONE DASHAWN ROBBINS, shall forfeit to the United States

pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), any firearm or ammunition

involved in or used in knowing violation of the offense, including, but not limited to the

following, a Sig Sauer .40 caliber pistol, serial number 24B286255, and any associated

magazines and ammunition.

       All pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), and Rule 32.2(a) of the

Federal Rules of Criminal Procedure.

       A TRUE BILL.

                                                  s/ Grand Jury Foreperson
                                                  GRAND JURY FOREPERSON



s/ Jennifer Ivers
JENNIFER IVERS
Special Assistant U.S. Attorney
United States of America



s/ Bryan Schroder
BRYAN SCHRODER
United States Attorney
United States of America


DATE:         October 17, 2019




                                         Page 3 of 3


       Case 3:19-cr-00118-RRB-DMS Document 2 Filed 10/18/19 Page 3 of 3
